DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 there exists an in the language of the body of the claim, thus making the scope of the claim unclear. In lines 5-6, claim 1 recites a slot comprising an adjustable platform with the syringe being only functionally recited, i.e. “…capable of receiving a syringe…”, thus indicating that the claim is directed to the subcombination, a device having a slot comprising an adjustable platform. However, lines 6-7 positively recites the syringe as part of the invention, i.e. “…wherein when the syringe is positioned on the adjustable platform…”, thus indicating that the combination, the device and the syringe, is being claimed. Therefore, the claim is unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate to which invention the claim is intended to be directed to and amend 
	In claim 12 there exists an in the language of the body of the claim, thus making the scope of the claim unclear. In lines 6, claim 12 recites a slot with the syringe being only functionally recited, i.e. “…capable of receiving a syringe…”, thus indicating that the claim is directed to the subcombination, a device having a slot. However, line 7 positively recites the syringe as part of the invention, i.e. “…wherein when the syringe is positioned in the slot…”, thus indicating that the combination, the device and the syringe, is being claimed. Therefore, the claim is unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate to which invention the claim is intended to be directed to and amend the claim such that the language thereof is consistent with this intent. For examination purposes claims 12-18 will be considered as being drawn to the subcombination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over von Schuckmann (U.S. Patent 6,056,728) in view of Conston (U.S. Publication 2007/0073275).
Von Schuckmann discloses a device (for example see Figure 5) comprising a housing including a palm portion (1) and a sheath portion (40) extending from one end of the palm portion, a slot comprising an adjustable platform (71) capable of receiving a syringe (K) and a needle (5) connected to the syringe, wherein when the syringe is positioned on the adjustable platform the needle rests within the sheath portion, and a bidirectional trigger mechanism (71’) connected to the adjustable platform, wherein adjustment of the trigger mechanism in a first direction moves the platform along the slot toward the sheath portion and adjustment of the trigger mechanism in a second direction moves the platform along the slot away from the sheath. The sheath portion further comprises a first channel (see Figure 5) for receiving the needle. The device further comprises a syringe (K) comprising a reservoir, a plunger (76), and a needle (5), wherein when the reservoir is positioned on the adjustable platform the needle rests in the sheath portion. Von Schuckmann discloses the invention as claimed except for the device further comprising a light element and the device further comprising a power source. Conston teaches a device comprising a housing including a sheath portion (see Figure 3), wherein the device further comprises a lighting assembly that includes a light element (12) connected to the housing via a tubular shaped channel (see Figure 3) and capable of directing light along the sheath portion away from a palm portion via a fiber optic bundle (8) and a power source (battery 13) coupled to the light element to provide electrical power to the light element in order to provide light at the distal tip of the sheath portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of von Schuckmann further comprising a light 
	The device of von Schuckmann as modified by Conston discloses a device wherein the sheath portion includes a first channel for receiving a needle and a second channel for receiving the light element (the sheath portion must include some kind of opening/channel in order for the light element to fit within the sheath portion). 
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over von Schuckmann (U.S. Patent 6,056,728) in view of Conston (U.S. Publication 2007/0073275).
	The device of von Schuckmann as modified by Conston discloses the invention as claimed except for the first channel being semicircular. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of von Schuckmann as modified by Conston wherein the first channel is semicircular, since the applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a channel in a surgical instrument. In re Dailey and Eilers, 149 USPQ 47 (1966).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over von Schuckmann (U.S. Patent 6,056,728) in view of Conston (U.S. Publication 2007/0073275) further in view of Riza (U.S. Patent 5,480,409).
	The device of von Schuckmann as modified by Conston discloses the invention as claimed except for the device further comprising a locking mechanism. Riza teaches a device comprising a bidirectional trigger mechanism (66) and an adjustable platform . 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over von Schuckmann (U.S. Patent 6,056,728) in view of Conston (U.S. Publication 2007/0073275) further in view of Hoag (U.S. Patent 5,893,488).
	The device of von Schuckmann as modified by Conston discloses the invention as claimed except for the adjustable platform further including a ratchet connected to a linear motion mechanism. Hoag teaches a device comprising a trigger mechanism (12, 14, etc.) and an adjustable platform (4), wherein the adjustable platform further includes a ratchet (10) connected to a linear motion mechanism (1) in order to incrementally move the adjustable platform. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of von Schuckmann as modified by Conston wherein the adjustable platform further includes a ratchet connected to a linear motion mechanism in view of Hoag in order to incrementally move the adjustable platform. 




Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-11 and 13-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9-11, the examiner found prior art as discussed above that reads upon the limitations of claim. However, the examiner was unable to find prior art that discloses the limitations of claim 8 and is used in a method comprising the steps of claim 9. 
Regarding claims 12-20, the examiner was able to find prior art references as discussed above that disclose a device comprising a housing including a palm portion, a slot portion, and a bidirectional trigger, a light element, and a power source. However, the examiner was unable to find a reference and/or combination of references that disclose the device wherein movement of the bidirectional trigger in a first direction retracts a retractable distal end of the sheath portion and movement of the bidirectional trigger in a second direction extends a distal end of the sheath portion.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775